DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 10th, 2020 and November 2nd, 2020 have been considered and are in compliance with the provisions of 37 CFR 1.97.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US 2014/0172224; hereinafter Matthews and previously disclosed by a IDS).
Regarding Claim 1:
Matthews discloses an unmanned vehicle management device comprising: 
an upper limit speed storage unit that stores an upper limit of a traveling speed of an unmanned vehicle on a downhill, set based on an inclination angle of the downhill (Matthews, Para. ; 
an input speed acquisition unit that acquires an input value input by an input device (Matthews, Para. [0028], Matthews discloses a user interface to input the speed data for the vehicle); and 
an output control unit that causes an output device to output upper limit speed data indicating a relationship between the inclination angle and the upper limit, and input speed data generated based on the input value (Matthews, Para. [0029], [0044-0046], Matthews discloses a system which alters the vehicle’s speed based on the inclination data and limits the input speed from the user to remain below the maximum speed for the inclination angle).  
Regarding Claim 2:
Matthews discloses the unmanned vehicle management device according to claim 1.
Matthews further discloses the input value includes an input value of the traveling speed of the unmanned vehicle on the downhill, input for the inclination angle (Matthews, Para. [0029-0031], Matthews discloses the input speed value where the maximum speed allowed is a function of at least the inclination angle, see Para. [0043]), and 
the output control unit causes the output device to output the input speed data indicating a relationship between the inclination angle and the input value (Matthews, Para. [0029], [0044-0046], Matthews discloses a system which alters the vehicle’s speed based on the inclination data and limits the input speed from the user to remain below the maximum speed for the inclination angle).  
Regarding Claim 3:
Matthews discloses the unmanned vehicle management device according to claim 2.
Matthews further discloses an upper limit determination unit that determines whether the input value is equal to or less than the upper limit (Matthews, Para. [0028], [0054], Matthews discloses ; and 
a target speed determination unit that determines, based on the upper limit and the input value determined as equal to or less than the upper limit by the upper limit determination unit, a target value of the traveling speed of the unmanned vehicle on the downhill (Matthews, Para. [0038], [0044-0047], Matthews discloses an auto-guidance processor which determines the speed of the vehicle based on the maximum speed allowed based on at least the inclination angle, and the input speed from the user).  
Regarding Claim 4:
Matthews discloses the unmanned vehicle management device according to claim 3.
Matthews further discloses the target speed determination unit compares the upper limit with the input value to determine the smaller value of the upper limit and the input value as the target value at the inclination angle (Matthews, Para. [0028], [0044-0045], Matthews discloses the auto-guidance processer operates the vehicle at the input speed up to the maximum speed limit allowed (i.e. compares the values to determine which is smaller), which is based on the inclination angle).  
Regarding Claim 5:
Matthews discloses the unmanned vehicle management device according to claim 3.
Matthews further discloses a rule storage unit that stores a rule specified for the input value (Matthews, Para. [0025], Matthews discloses an inclination database which stores maximum speeds for given inclination angles); and 
a rule determination unit that determines whether the input value violates the rule (Matthews, Para. [0028], Matthews discloses the auto-guidance processor determines if the input value provided by the operator exceeds the maximum speed), wherein 
the output control unit causes the output device to output warning data when it is determined that the input value violates the rule by the rule determination unit (Matthews, Para. [0028], Matthews discloses visual and audible alarms when the vehicle exceeds a maximum speed).  
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664